PER CURIAM.
Appellant seeks review of an order dismissing with prejudice his amended complaint seeking damages arising out of his allegedly tortious dismissal from employment as Director of the Division of Rehabilitation and Liquidation of the Department of Insurance.
The trial court found that appellant’s employment was exempted from career service protective provisions pursuant to Section 110.051(2) (h), Florida Statutes, F. S.A., because the nature of his employment was policy making in character. We agree.
In addition to the barring impact stemming from Section 110.051(2) (h), Florida Statutes, F.S.A., the appellees correctly contend that it has long been established by federal law that government officials and employees are immune from tort liability arising out of the removal of federal employees and it matters not that such employee may have been removed by their superior, maliciously or as a result of a conspiracy. The immunity from suit is absolute where the law gives the public official the right to remove the employee. The cases and the doctrine behind the rule are well summarized in 5 A.L.R. Federal 965, et. seq.
Accordingly, the judgment reviewed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.